JUSTICE DAVIS, dissenting: I respectfully disagree with my colleagues regarding whether the trial judge abused his discretion when he entered a judgment order based on an earlier oral property settlement. Our decision in In re Marriage of Lorton, 203 Ill. App. 3d 823, 561 N.E.2d 156 (1990), controls the disposition of this case. In Lorton we held that a fair oral property agreement made in good faith will be enforced where the terms of the agreement are sufficiently definite and certain. That is exactly the situation here. Following lengthy negotiations, on May 16, 1994, the parties, with their respective attorneys, appeared before Judge Hennessey. They stated that an oral agreement had been reached, and the terms of the agreement were read into the record by J. William Lucco, attorney for Mr. Lakin. Mr. Lucco not only read the terms of the agreement into the record, but he also indicated he would draft the judgment (which he later did). Mr. and Mrs. Lakin were placed under oath and stated, in response to the court’s questioning, that they heard, understood, and agreed with the settlement described in open court, that they were not forced into the agreement, and that they were satisfied with their attorneys’ services. Each of the parties stated that they understood the agreement to be final. Judge Hennessey went on to find the agreement "fair, reasonable, and not unconscionable.” He adopted the agreement as the order of the court and announced to the parties: " What that means, for the benefit of Mr. and Mrs. Lakin, is that agreement is now locked in. There will not be any changing of the minds as you leave this courtroom.” (Emphasis added.) Mr. Lakin apparently did not believe the court, because later, in spite of the judge’s admonition, he claimed he had overlooked some tax considerations. This came about after he, through his attorney, had drafted the judgment. By June, the judgment had still not been entered, and the judge announced on June 17, 1994, that he would look over the proposed judgment submitted by Mr. Lakin’s counsel, and if it reflected the settlement described at the May hearing, he would sign it. While it is correct that Mr. Fahrenkamp (attorney for Mrs. Lakin) disputed language in the draft judgment, the record does not indicate any dispute regarding the substance of the oral agreement. The majority is of the opinion that this dispute over language is enough to bring this case within the parameters of In re Marriage of Perry, 96 Ill. App. 3d 370, 421 N.E.2d 274 (1981), and Crawford v. Crawford, 39 Ill. App. 3d 457, 350 N.E.2d 103 (1976). I disagree. The facts in Crawford are substantially different from those before this court. In Crawford, there is no indication that the trial court approved the settlement at the time of the prove up hearing, as the court did here. Furthermore, the Crawford court set aside the settlement agreement on public policy grounds, the agreement’s "manifest inequity and unfairness.” Apparently, the plaintiff had not been advised by her attorney, prior to the prove up hearing, of the terms of the settlement, and the plaintiff testified that she had never agreed in principle to the terms of the oral settlement. The settlement agreement was "hastily contrived immediately before the prove-up hearing” and "the plaintiff *** expressed her aversion to [and] immediately disavowed her prior consent to [the agreement].” Crawford, 39 Ill. App. 3d at 462, 350 N.E.2d at 107-08. The facts amounting to "manifest inequity and unfairness” in Crawford are simply not present in this case. In this case neither party has ever stated they were not consulted by their respective counsel. To the contrary, both parties testified they were fully apprised by counsel and they were in total agreement that the agreement reached was in fact what they desired. Perry relied heavily on Crawford. Perry is factually dissimilar to this case and is equally inapposite. In Lorton, we explicitly recognized that an oral settlement agreement recited in open court is "valid and binding.” We stated that the husband was "bound to the agreement he knowingly made in open court,” and we concluded that the trial court correctly granted the motion of the wife to effectuate the settlement agreement. We took note of the lengthy negotiations, the meetings with counsel before the hearing, and the presentation of the proposed settlement agreement in detail in open court. We further noted that the parties and the attorneys represented to the court that what was presented to the court constituted their understanding of the agreement, and at no time preceding, during, or after the hearing did the petitioner object to terms of the agreement. Lorton, 203 Ill. App. 3d at 826-27, 561 N.E.2d at 159. Those facts are almost identical with the case at bar, yet the majority chooses to follow the dissimilar situations in Perry and Crawford. Crawford has been distinguished on this point in numerous other courts. E.g., In re Marriage of Maher, 95 Ill App. 3d 1039, 420 N.E.2d 1144 (1981); In re Marriage of Steichen, 163 Ill. App. 3d 1074, 517 N.E.2d 645 (1987). By its opinion today, the majority effectively overrules Lorton. Mr. Lakin argues, and the majority agrees, that he should be given another bite of the apple. Mr. Lakin claims he is entitled to a hearing to present further evidence. In substance, he is making a motion to reopen the proofs. Yet the majority does not discuss the proper standard for ruling on such a motion. The decision to deny a motion to reopen proofs is within the sound discretion of the circuit court, and unless the court abused its discretion, the court’s decision should not be disturbed on review. A court’s decision to grant or deny such a motion rests upon the consideration of the following factors: whether there is some excuse for the failure to introduce the evidence at trial, whether the other party will be surprised or unfairly prejudiced by the new evidence, whether the evidence is of the utmost importance to the movant’s case, and whether there are cogent reasons for denying the motion. In re Marriage of Drone, 217 Ill. App. 3d 758, 766, 577 N.E.2d 926, 932 (1991). Under this standard, the trial court properly entered the final judgment order without conducting a further evidentiary hearing. First, Mr. Lakin provides little in the way of an excuse for his failure to present the desired evidence at the prove up hearing. In his brief, he states: "At the time of the oral agreement, [Mr. Lakin] did not have access to the proper language concerning these provisions [pertaining to his stock and the security agreement].” More importantly, in the trial court Mr. Lakin indicated that he assented to the agreement and that he understood that it was final, and on appeal Mr. Lakin recognizes that the judgment accurately represents the settlement agreement into which he entered. The settlement agreement was complete and enforceable. Lorton, 203 Ill. App. 3d 823, 561 N.E.2d 156. In addition, it was Mr. Lakin’s attorney who drafted the judgment order which he now attacks. Furthermore, as the trial court noted, Mr. Lakin could have filed a post-judgment motion. In sum, the trial court had cogent reasons to deny Mr. Lakin’s request for a further evidentiary hearing. The fact that Mr. Lucco was not present at the June hearing is a red herring. The full terms of the agreement had already been testified to and entered in the record in May, and the court had approved the agreement. Mr. Lakin’s opportunity to be heard on the dissolution issues was at the prove up hearing. To the extent that he was requesting to reopen the proofs, one of his attorneys had the opportunity to argue that request to the court in June. Thus, the due process claim should fail. See In re Marriage of Carlson, 186 Ill. App. 3d 635, 640, 542 N.E.2d 760, 763 (1989). I would affirm the trial court on all issues.